DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed June 30, 2020 is acknowledged and has been entered.  Claims 1, 8, and 9 have been canceled.  Claims 10-12, 14-16, and 19-22 have been amended.  Claims 27-29 have been added.

2.	As before noted, Applicant elected the invention of Group II, claims 10-26, drawn to a peptide having a first killer or helper T-cell recognition epitope, a second killer or helper T-cell recognition epitope, and a first interepitope sequence that is located between the first and second killer or helper T-cell recognition epitopes, the first interepitope sequence consisting of four to ten consecutive tyrosines, and a composition of matter comprising said peptide.
	Additionally, Applicant elected the species of the invention of Group II in which the peptide consists of TCRE1-IE1-TCRE2, wherein TCRE1 consists of a first killer or helper T-cell recognition epitope an, TCRE2 consists of a second killer or helper T-cell recognition epitope, and IE1 consists of four to ten consecutive tyrosines.

3.	Claims 10-29 are pending in the application.  Claim 11 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.

4.	Claims 10 and 12-29 have been examined.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  

To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely July 16, 2018.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 11, 2020.
	Notably, claims 10 and 21 have been amended to recite a limitation that the peptide consists of 28-46 amino acid residues.  It is for this reason that the rejections of claims 10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by WO2001057182-A21 and U.S. Patent Application Publication No. 20170233747-A12 have been withdrawn.

Claim Objections
7.	Claim 20 is objected to because of the apparently errant second recitation of “the” in the phrase “the first and second the helper T-cell recognition epitopes”.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 10 and 12-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 8 of the amendment filed February 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
As before explained, a rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Then, with further regard to the proposition that, as original claims, the in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are broadly but reasonably drawn to any of a plurality of structurally and functionally disparate polypeptides comprising three elements:  a first and a second “killer or helper T-cell recognition epitope” and a peptide with an amino acid sequence consisting of 4-10 consecutive tyrosine residues, the latter of which is present in the amino acid sequence of the polypeptide between the first and second elements.  The polypeptide may have an amino acid sequence of length ranging between 28 and 46 (or according to claim 19, between 33 and 46) amino acids, provided that the amino acid sequences of the first and second elements are separated by an intervening amino acid sequence, which comprises 4-10 consecutive tyrosines.  So, for example, the polypeptide according to claim 10, for example, might be any polypeptide comprising an N-terminal amino acid sequence of an indeterminate length and amino acid composition, adjoined to element 1, which is described by the claim as being “a killer or helper T-cell recognition epitope”, adjoined to an intervening amino acid sequence of an indeterminate length and amino acid composition, adjoined to an amino acid sequence consisting of 4-10 consecutive tyrosines, adjoined to an intervening amino acid sequence of an indeterminate length and amino acid composition, adjoined to element 2, which is 
Conceivably the claimed polypeptide may be an intact polypeptide comprising an amino acid sequence comprising 4-10 consecutive tyrosines; or it might be any fragment of a polypeptide, which comprises an amino acid sequence comprising 4-10 consecutive tyrosines, which separates the amino acid sequences of the first and second elements, which are described by the claims as being “killer or helper T-cell recognition epitopes”.  As to which amino acid sequences constitute “killer or helper T-cell recognition epitopes”, it is noted that the specification does not expressly define either one such that it is evident what, if any, particularly identifying structural and/or functional characteristics are shared by these peptides.  Therefore it cannot be ascertained which peptides are or are not considered to be “killer or helper T-cell recognition epitopes”.  Accordingly the claims may well be construed as comprising a first and a second element having no particular structure or function.  
Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Inasmuch as the claimed polypeptides need not have any particular function, given the fact that their structures may vary so substantially, it is apparent that there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the claimed genus and any one particularly identifying functional feature that is also shared by at least most of its members.  As a consequence the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the claimed polypeptides.   
According to claims 20 and 22 the first and second “killer T-cell recognition epitopes” consist of 8-10 amino acids and the first and second “helper T-cell recognition epitopes” consist of 15-20 amino acids, but even so the amino acid sequences of these 3 are not defined by the claim.  There is no particularly identifying structural or functional features, apart from a length falling within a particular range, which are shared by these peptides or their amino acid sequences, which might permit the artisan to immediately envisage, recognize, or distinguish at least a substantial number thereof.  
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
Even if it might be presumed that the polypeptide is intended for use as a vaccine, a description of what a material does or must be capable of doing, rather than of what it is, does not suffice to describe the claimed invention.  
 Then, even if intended for use as a vaccine, because the structures of the polypeptides to which the claims are drawn may differ so substantially, it would seem that the claims would merely bid one skilled in the art to identify a polypeptide comprising two “killer T-cell recognition epitopes” adjoined by an intervening amino acid sequence comprising 4-10 consecutive tyrosines, which might be suitably and effectively used to immunize an individual.   
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
It has been indicated that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, because in this instance the claims encompass a genus of polypeptides having disparate structural and/or functional features, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Here, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structure properties, which 
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed invention, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Applicant has traversed the propriety of maintaining this ground of rejection arguing that the specification describes with clarity and particularity peptides that are encompassed by the claims.
In response it appears that the only peptide that is encompassed by some but not all of the instant claims, which is adequately described with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application, is the peptide of SEQ ID NO: 17.  As disclosed in paragraph [0015] this peptide is designated “ESO1 LP (Y6)”; it has overall length of 33 amino acids and is comprised of two amino acid sequences of 7 amino acids (GPESRLL) and 19 amino acids (LAMPFATPMEAELARRSLA) separated by an amino acid sequence of 7 consecutive tyrosines.4  This peptide is not reasonably considered to be representative of the claimed genus as a whole since the peptides encompassed by the claims have widely varying primary structures (amino acid sequences) with different numbers of consecutive tyrosines and varying overall lengths.  Moreover the amino acid sequences at the N- or C-terminus, which are separated by the consecutive tyrosines, need not have any structure at all.  It follows that that there is no one particularly identifying structural 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 10 and 12-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 8 of the amendment filed February 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice5), it cannot be practiced without undue experimentation.
In this instance, if it were to be presumed that the claimed invention is a vaccine See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
At best, it seems that what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In this case, if it were to be presumed that the claimed invention is to be used as a vaccine, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a polypeptide having the requisite structural features, which is suitably and effectively used as a vaccine; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
Applicant has traversed the propriety of maintaining this ground of rejection arguing that the specification describes with clarity and particularity peptides that are encompassed by the claims.
In response it appears that the only peptide that is encompassed by some but not all of the instant claims, which is actually described by this application, is the peptide of SEQ ID NO: 17.  As disclosed in paragraph [0015] this peptide is designated “ESO1 LP (Y6)”; it has overall length of 33 amino acids and is comprised of two amino acid sequences of 7 amino acids (GPESRLL) and 19 amino acids (LAMPFATPMEAELARRSLA) separated by an amino acid sequence of 7 consecutive tyrosines.6
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

New Grounds of Rejection
Claim Rejections – 35 U.S.C. § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 10 and 12-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 10 and 12-29 are indefinite for the following reasons: 
	(a)	Claim 14 recites, “wherein the first and second killer or helper T-cell recognition epitopes are derived from at least one shared cancer antigenic protein”.  This recitation renders the claim indefinite because it is unclear how the first and second recognition epitopes, whether they be the first or second killer or helper T-cell recognition epitopes, are “derived from” at least one shared cancer antigenic protein.  What must be done in order to derive these epitopes from a cancer antigenic protein?  Are the epitopes fragments of the protein or proteins?  Must the epitopes have the same amino acid sequence as a fragment of a cancer antigenic protein or might the epitope have an amino acid sequence that is only partially identical to the amino acid sequence of a fragment of a cancer antigenic protein?  Then, too, it is unclear what it is that constitutes a “shared” cancer antigenic protein.  What does it mean that the one cancer antigenic protein or a plurality of cancer antigen proteins from which the epitopes are derived are “shared”?  With what or whom is the protein or proteins shared?
	(b)	Claim 15 recites, “wherein the first and second killer or helper T-cell recognition epitopes are human CD8+ or CD4+ T cell epitope sequences, respectively”.  This recitation renders the claim indefinite because it is not understood what it means that the epitopes are “human CD8+ or CD4+ T cell epitope sequences”, but also because it is not understood how the term “respectively” is used (i.e., it is unclear if the term is used to refer to the first and second epitopes or to the killer or helper T-cell epitopes).
	If perhaps it might be presumed that Applicant intends that the killer T-cell h cells, then it is suggested that this issue may best be remedied by amending claim 15 to reflect this to be the case. 
	(c)	Claim 16 recites, “wherein the first and second killer or helper T-cell recognition epitopes are derived from at least one neoantigen generated by a gene mutation”.  This recitation renders the claim indefinite because it is unclear how the first and second recognition epitopes, whether they be the first or second killer or helper T-cell recognition epitopes, are “derived from” at least one neoantigen.  What must be done in order to derive these epitopes from a neoantigen?  Are the epitopes fragments of the neoantigen or neoantigens?  Must the epitopes have the same amino acid sequence as a fragment of a neoantigen or might the epitope have an amino acid sequence that is only partially identical to the amino acid sequence of a neoantigen?  Must the epitope be a fragment of a neoantigen having a primary structure (amino acid sequence) that distinguishes it from the antigen encoded by the gene as it existed before the mutation?
(d)	According to claim 10 the peptide consists of 28-46 amino acid residues and comprises a first killer or helper T-cell recognition epitope, a second killer or helper T-cell recognition epitope, and an interepitope sequence consisting of 4-10 tyrosine residues, which adjoins the first and second recognition epitopes.  Then, according to claim 19, which depends from claim 18/17/15/14/13/12/10, the peptide consists of 33-46 amino acids.7  The problem is that according to claim 20, for example, the composition of matter comprising the peptide comprises a peptide comprising a first and a second killer or helper T-cell recognition epitope, wherein the killer T-cell recognition epitope(s) consist of 8-10 amino acids and wherein the helper T-cell recognition epitope(s) consist of 15-20 amino acids.  So, then, if, for example, a given peptide were to comprise both a first and second killer T-cell recognition epitope, each consisting of 10 amino acids, and an interepitope sequence consisting of 10 tyrosines, the overall length of the peptide would 8  The same is true of claims 21 and 22, which are drawn to a peptide consisting of 28-46 amino acids9, but it is even more problematic because according to claim 21 the peptide consists of a first and a second killer or helper T-cell epitope and an interepitope sequence of 4-10 tyrosines, wherein according to claim 22 the killer T-cell recognition epitope(s) consist of 8-10 amino acids and wherein the helper T-cell recognition epitope(s) consist of 15-20 amino acids.  Again, if, for example, a given peptide were composed of both a first and second killer T-cell recognition epitope, each consisting of 10 amino acids, and an interepitope sequence consisting of 10 tyrosines, the overall length of the peptide would be 30 amino acids, not 28, and not 46.  Of course such a peptide cannot consist of 28 or 29 amino acids because it consists of 30 amino acids; but it also cannot comprise more than 30 amino acids (e.g., 46 amino acids) because it is a peptide consisting of the two epitopes and the interepitope sequence (and cannot “comprise” any other elements).  Anyway the point to be made is that it would seem either impossible to produce a peptide according to the claims or if it is possible it is not clear of what else the peptide that is regarded as the invention is comprised.
Without further pondering how or when a peptide might satisfy the limitations recited by claim 10 or claim 19 and claim 20 or both claims 21 and  22, it is submitted that the claims, as presently amended, read like riddles. (When it is that a peptide consisting of a first and second killer T-cell recognition epitope, each consisting of 8-10 amino acids, and an interepitope sequence consisting of 4-10 consecutive tyrosines, is a peptide of an 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and 
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention10.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	Claims 10 and 12-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	This is a “new matter” rejection.
	Claim 10, as presently amended, is drawn to a peptide comprising three elements (a first and a second killer or helper T-cell recognition epitope and an intraepitope sequence that adjoins the first and second recognition epitopes), which consists of 28-46 amino acids.  Claim 19, as presently amended, depends indirectly from claim 10 and 
	At page 6 of the amendment filed February 11, 2021 Applicant has remarked that support for the amendment is provided by the fact that all of the examples of peptides in paragraphs [0014]-[0016] have amino acid sequences of between 28 and 46 amino acids and that all peptides having 4-10 tyrosines have overall lengths of between 33 and 46 amino acids.
	Applicant’s remarks have been given careful consideration but contrary to Applicant’s assertion it is submitted that the amendment of the claims to recite the peptide comprising or consisting of a first and a second killer or helper T-cell recognition epitope and an intraepitope sequence consisting of 4-10 consecutive tyrosines has an overall length of 28-4611 or more particularly 33-46 amino acids12 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).  This is because the specification does not describe the invention as being a genus of peptides consisting of 28-46 or more particularly 33-46 amino acids.  This is also because as Applicant has pointed out the peptides described as having interepitope sequences of 4-10 consecutive tyrosines and having the amino acid sequences of SEQ ID NOs: 1, 5, 8, 12, 13, 14, 15, 17, and 26 have overall lengths of 38, 38, 38, 34, 36, 42, 46, 33, and 39 amino acids; not described are peptides consisting of 28, 29, 30, 31, 32, 35, 37, 40, 41, 43, 44, or 45 amino acids.  This is also because some of the peptides described in peptides in paragraphs [0014]-[0016] are not peptides encompassed by the instant claims; some of the peptides described by these paragraphs appear to be peptides composed of three killer or helper T-cell recognition epitopes and two interepitope three killer or helper T-cell recognition epitopes and two interepitope sequences consisting of 3 consecutive tyrosines.  Without a disclosure that actually describes the invention as being a genus of peptides consisting of 28-46 or more particularly 33-46 amino acids, which comprise or consist of a first and a second killer or helper T-cell recognition epitope and an intraepitope sequence consisting of 4-10 consecutive tyrosines, it is submitted that the description of a few peptides having overall lengths falling into the range specified by the instant claims does not suffice to adequately describe the presently claimed invention.
	Further supporting the position taken herein that the amendment to the claims has violated the written description requirement by introducing new matter it is aptly noted, as explained in the above rejection of the claims under 35 U.S.C. § 112(b), the instant claims are drawn to peptides that cannot be produced or to peptides comprising unspecified elements that appear not be claimed or described.  For example, if a given peptide were composed of both a first and second killer T-cell recognition epitope, each consisting of 10 amino acids, and an interepitope sequence consisting of 10 tyrosines, the overall length of the peptide would be 30 amino acids, not 28, and not 46.  How then is it possible that such a peptide might ever satisfy the limitations recited by both claims 21 and  22, for example?  If the peptide that consists of a first and second killer T-cell recognition epitope, each consisting of 10 amino acids, and an interepitope sequence consisting of 10 tyrosines, that same peptide cannot consist of 28 or 29 amino acids; but it also cannot comprise more than 30 amino acids (e.g., 46 amino acids) because according to the “closed” language of claim 21 it is a peptide consisting of the two epitopes and the interepitope sequence (and cannot “comprise” any other elements).  Without further pondering how or when a peptide might satisfy the limitations recited by both claims 21 
In addition, it is submitted that it is even more apparent that the amendment of the claims to recite a limitation that the overall length of the peptide is not greater than 46 amino acids, so as to obviate the previously stated rejection of the claims 10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by WO2001057182-A2, has introduced new matter.  As explained in the preceding Office action mailed September 11, 2020, WO2001057182-A2 teaches a 54-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines13; see entire document (e.g., SEQ ID NO: 19480).  Of course if the claimed peptide consists of no more than 46 amino acids the disclosure of this peptide by the prior art is not anticipatory (and thus the rejection has been withdrawn), but the only support for the amendment of the claims to recite the limitation that distinguishes the claimed invention from the prior art’s polypeptide is found in the disclosure of a single peptide having the amino acid sequence of SEQ ID NO: 15.  No other peptides described by this application are 46 amino acids in length; and in fact there are no other peptides described by this application having an overall length ranging between 43 and 46.14  Even so, and more importantly, this particular peptide (i.e., the three different killer (CD8+) T-cell epitope sequences and two interepitope sequences of 10 consecutive tyrosines.  It is submitted that the description of this peptide does not provide adequate written support for the language of the claim 21, as presently amended, and in particular for the recitation of the limitation that serves to distinguish the claimed invention from the prior art’s polypeptide.  Then, with regard to claim 10, as noted above, Applicant elected the invention of Group II, namely a peptide having a first killer or helper T-cell recognition epitope, a second killer or helper T-cell recognition epitope, and a first interepitope sequence that is located between the first and second killer or helper T-cell recognition epitopes, the first interepitope sequence consisting of four to ten consecutive tyrosines.  The peptide of SEQ ID NO: 15 is the subject matter of a non-elected invention (i.e., the subject matter of claim 11, which has been withdrawn from further consideration).  To the extent that claim 10 is drawn to the elected invention, then, it is evident that the peptide of SEQ ID NO: 15 is not a peptide that is encompassed by the claim.  This again is because the peptide of SEQ ID NO: 15 consists of three different killer (CD8+) T-cell epitope sequences and two interepitope sequences of 10 consecutive tyrosines.  Upon consideration of these facts , it is submitted that it should be more evident that the amendment of the claims to recite a limitation that is not adequately supported by the specification, including the claims, as originally filed, should be viewed as having introduced new matter solely with the intent of distinguishing the claimed invention from the prior art’s peptide of 54 amino acids and not in order to more clearly and particularly point to the subject matter that is regarded as the invention.
Nonetheless, as discussed above, without a disclosure that actually describes the invention as being a genus of peptides consisting of 28-46 or more particularly 33-46 amino acids, which comprise or consist of a first and a second killer or helper T-cell recognition epitope and an intraepitope sequence consisting of 4-10 consecutive tyrosines, the description of a few peptides having overall lengths falling into the range 

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010115033-A2.
The claims are herein drawn to a polypeptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.  
WO2010115033-A2 teaches a 32-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines15; see entire document (e.g., SEQ ID NO: 17).
Absent a showing of any difference, it is submitted that the disclosure of this polypeptide by the prior art anticipates the claimed invention.  This is reasonable because the peptide described by the prior art appears structurally indistinguishable from the claimed peptide and is therefore expected to have whatever functional properties are exhibited by the claimed invention.  Notably however the Office lacks the facilities and resources necessary to examine Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

16.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Patent Application Publication No. 2015/0011729-A1.
Applicant is reminded that claims 10 and 21 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  As explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  In this instance, because the claims 10 and 21 are rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the instant application, namely July 16, 2018.  Therefore U.S.  Patent Application Publication No. 2015/0011729-A1, published on January 8, 2015, is prior art under 35 U.S.C. 102(a)(1).  
The claims are herein drawn to a polypeptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.  
U.S.  Patent Application Publication No. 2015/0011729-A1 teaches a 32-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines16; see entire document (e.g., SEQ ID NO: 17).
See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

17.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Patent Application Publication No. 2015/0011729-A1.
The claims are herein drawn to a polypeptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.  
U.S.  Patent Application Publication No. 2015/0011729-A1 teaches a 32-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines17; see entire document (e.g., SEQ ID NO: 17).
Absent a showing of any difference, it is submitted that the disclosure of this polypeptide by the prior art anticipates the claimed invention.  This is reasonable because the peptide described by the prior art appears structurally indistinguishable from the claimed peptide and is therefore expected to have whatever functional properties are exhibited by the claimed invention.  Notably however the Office lacks the facilities and resources necessary to examine Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

18.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Patent No. 7,745,391 (issued April 17, 2018).
The claims are herein drawn to a polypeptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.  
U.S.  Patent No. 7,745,391 teaches a 36-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of seven consecutive tyrosines18; see entire document (e.g., SEQ ID NO: 992846).
Absent a showing of any difference, it is submitted that the disclosure of this polypeptide by the prior art anticipates the claimed invention.  This is reasonable because the peptide described by the prior art appears structurally indistinguishable from the claimed peptide and is therefore expected to have whatever functional properties are exhibited by the claimed invention.  Notably however the Office lacks the facilities and resources necessary to examine Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed peptide is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

19.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Patent No. 7,745,391 (issued April 17, 2018).

U.S.  Patent No. 7,745,391 teaches a 36-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of seven consecutive tyrosines19; see entire document (e.g., SEQ ID NO: 992846).
Absent a showing of any difference, it is submitted that the disclosure of this polypeptide by the prior art anticipates the claimed invention.  This is reasonable because the peptide described by the prior art appears structurally indistinguishable from the claimed peptide and is therefore expected to have whatever functional properties are exhibited by the claimed invention.  Notably however the Office lacks the facilities and resources necessary to examine Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed peptide is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).


20.    Claims 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO200164835-A2.
The claims are herein drawn to a polypeptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.  
WO2010115033-A2 teaches a 44-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines20; see entire document (e.g., SEQ ID NO: 24866).

Absent a showing of any difference, it is submitted that the disclosure of this polypeptide by the prior art anticipates the claimed invention.  This is reasonable because the peptide described by the prior art appears structurally indistinguishable from the claimed peptide and is therefore expected to have whatever functional properties are exhibited by the claimed invention.  Notably however the Office lacks the facilities and resources necessary to examine Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed peptide is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).


Conclusion

21.	No claim is allowed.


22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Database UNIPROT accession number A7Y7E6_STYHA (23 October 2007) (pp. 1-3) describes a peptide of 40 amino acids comprising two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 8 consecutive tyrosines (at positions 18-25).
	Database UNIPROT accession number Q9K2E1_CHLPN (01 October 2000) (pp. 1-3) describes a peptide of 36 amino acids comprising two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4 consecutive tyrosines (at positions 13-16).

U.S.  Patent Application Publication No. 20160367651-A1 teaches a peptide comprising or consisting of at least two “epitopes” (amino acid sequences) separated by an intervening amino acid sequence comprising 4-10 consecutive tyrosines.
 Livingston et al. (J. Immunol. 2002; 168: 5499-506) (of record) teaches polyvalent peptide vaccines with a spacer separating different epitopes. 
Sette et al. (Tissue Antigens. 2002: 59: 443-51) (of record) teaches optimizing polyvalent vaccine design by determining the most suitably used spacer.
Wang et al. (Scand. J. Immunol. 2004 Sep; 60 (3): 219-25) (of record) teaches a polyvalent peptide vaccine with a spacer separating different epitopes.
Depla et al. (J. Virol. 2008; 82: 435-50) (of record) teaches rational design of multivalent vaccines with a spacer separating each epitope.
Choudhury et al. (J. Reprod. Immunol. 2009; 79: 137-47) (of record) teaches a polyvalent peptide vaccine with a spacer separating different epitopes.
Gu et al. (Cancer Res. 1998; 58: 3385-90) (of record) teaches a hydrophobized CHP polysaccharide/polypeptide vaccine.
Kwon et al. (Biochim. Biophys. Acta. 1998; 1388: 239-46) (of record) teaches hydrophobilization of a polypeptide by adjoining the polypeptide to polytyrosine.
Ikuta et al. (Blood. 2002; 99: 3717-24) (of record) teaches a hydrophobized CHP polysaccharide/polypeptide vaccine.
U.S. Patent No. 8,158,131 (of record) teaches polyvalent peptide vaccines with spacers separating the different epitopes.


23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	





slr
April 9, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the preceding Office action, WO2001057182-A2 teaches a 54-amino acid polypeptide, which although comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of eight consecutive tyrosines, is a peptide of an overall length of more than 46 amino acids.
        
        2 U.S. Patent Application Publication No. 20170233747-A1 teaches a 460-amino acid polypeptide comprising two epitopes (amino acid sequences) separated by an intervening amino acid sequence consisting of five consecutive tyrosines.
        3 To be clear, with regard to claim 10, for example, it cannot be ascertained if the claimed invention is regarded as a peptide consisting of “TRE1-IE1-TCRE2”, where each of the three recited elements is defined to consist of either an epitope (TRE1 and TRE2) or 4-10 tyrosines (IE1), and nothing more, or if the claimed invention may be a peptide that comprises additional amino acid sequences linking one or another of the three recited elements. Unlike claim 10, the use of “closed” language by claim 21 indicates that the peptide consists of these three elements and nothing more.
        4 It follows then that this peptide is encompassed by claim 10, 19, 21, 28, and 29, but presumably not by claims 20 or 22 since the N-terminal sequence is a sequence of only 7 amino acids. 
        5 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        6 It follows then that this peptide is encompassed by claim 10, 19, 21, 28, and 29, but presumably not by claims 20 or 22 since the N-terminal sequence is a sequence of only 7 amino acids. 
        7 This same limitation is recited by newly added claims 28 and 29, which depend from claims 21 and 10, respectively.
        
        8 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, even if the specification discloses that the peptide can comprise, for example, another peptide at the N- or C-terminus consisting of 3-16 amino acids, such that the overall length of the peptide is 33-46, such limitations are not properly read into the claims.
        
        9 Claim 28, which depends from claim 21, further limits the overall length of the peptide to a length of 33-46 amino acids.
        10 See M.P.E.P. § 2172 (II).
        11 See claims 10 and 21.
        
        12 See claims 19, 28, and 29.
        13 These consecutive tyrosines are at positions 17-24 of the amino acid sequence of the polypeptide.
        
        14 Most of the peptides described (17 out of 24) have an overall length of 38 or 39 amino acids and there is a description of one peptide of 42 amino acids in length.  The others have overall lengths of less than 38 amino acids.
        15 These consecutive tyrosines are at positions 5-12 of the amino acid sequence of the polypeptide.
        
        16 These consecutive tyrosines are at positions 5-12 of the amino acid sequence of the polypeptide.
        17 These consecutive tyrosines are at positions 5-12 of the amino acid sequence of the polypeptide.
        18 These consecutive tyrosines are at positions 4-10 of the amino acid sequence of the polypeptide.
        
        19 These consecutive tyrosines are at positions 4-10 of the amino acid sequence of the polypeptide.
        
        20 These consecutive tyrosines are at positions 30-37 of the amino acid sequence of the polypeptide.